2018 UT App 70



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                          Appellee,
                              v.
                       MARK JOHN LANTZ,
                          Appellant.

                             Opinion
                        No. 20160468-CA
                       Filed April 19, 2018

          Fifth District Court, Cedar City Department
                 The Honorable Keith C. Barnes
                          No. 131500333

             Dale W. Sessions, Attorney for Appellant
        Sean D. Reyes and Thomas B. Brunker, Attorneys
                         for Appellee

 JUDGE RYAN M. HARRIS authored this Opinion, in which JUDGES
  GREGORY K. ORME and MICHELE M. CHRISTIANSEN concurred.

HARRIS, Judge:

¶1     Mark John Lantz (Defendant) was the owner of, and
passenger in, a vehicle that was pulled over by a law
enforcement officer (Officer) in a routine traffic stop. Officer
found marijuana, methamphetamine, and drug paraphernalia in
the vehicle. Before trial, Defendant’s counsel moved to suppress
this evidence, then withdrew the motion to suppress. Defendant
appeals, arguing that his counsel was constitutionally ineffective
by not pressing the motion to suppress. We disagree, and
therefore affirm.

¶2     On June 21, 2013, while patrolling Interstate 15, Officer
noticed a vehicle with a malfunctioning rear turn signal and an
apparently malfunctioning front right wheel. According to
                           State v. Lantz


Officer, the vehicle was “bouncing all over the road” and
“looked extremely unsafe.” Officer pulled over the vehicle,
which was occupied by a driver (Driver) and Defendant, who
was sitting in the front passenger seat. After approaching the
vehicle, Officer began speaking with both Driver and Defendant,
and they informed Officer that Defendant was the registered
owner of the vehicle, and that neither one of them had a valid
driver’s license. During the conversation, Officer smelled the
odor of burnt marijuana emanating from the vehicle. Based on
that, Officer asked Driver to step out of the car, at which point
Driver admitted that both Driver and Defendant had smoked
marijuana very recently at a truck stop about 20 miles away.

¶3     At some point, Defendant also got out of the car, and
Officer asked Defendant a series of questions. Because no
witness—either at trial or at the pretrial evidentiary hearing in
connection with the motion to suppress—was ever asked about
Miranda 1 warnings, there is no indication in the record, one way
or the other, whether Officer gave Defendant Miranda warnings
prior to asking questions. Among other things, Officer asked
Defendant if he had any illegal drugs in the car, and Defendant
refused to answer. Officer then asked Defendant if the drugs
were “on him or in the car” and, according to Officer, this time
Defendant responded by stating that “[t]hey’re in the car.” At
this point, Officer detained Defendant and searched the vehicle.
Officer found approximately $2,000 in cash on Defendant’s


1. Miranda v. Arizona, 384 U.S. 436 (1966); see also State v.
Macdonald, 2017 UT App 124, ¶ 20, 402 P.3d 91 (explaining that
the Fifth Amendment of the United States Constitution provides
a right against self-incrimination and that “[w]e protect this right
by excluding from a defendant’s criminal trial any incriminating
statement that the defendant made to police officers while under
custodial interrogation if the officers did not give a Miranda
warning” (citation and internal quotation marks omitted)).




20160468-CA                     2                 2018 UT App 70
                          State v. Lantz


person, and found marijuana, methamphetamine, and drug
paraphernalia in the car. According to Officer, after being asked
about some of the paraphernalia, Defendant admitted it was his.
Officer arrested both Defendant and Driver. After taking
Defendant to jail, Officer explained to Defendant that Officer
was seizing the money that had been found on Defendant
because Officer believed the money was associated with drugs.
Officer testified that Defendant replied by saying “Yes,” and
Officer believed that statement to be an affirmation that the
money was associated with drugs.

¶4      Lantz’s version of events differed from Officer’s. Lantz
testified at trial that he had no idea that there was
methamphetamine in the vehicle, and denied that he ever told
Officer that there was. Indeed, Lantz testified that he refused to
answer any of Officer’s questions, and that he never replied by
saying “Yes” to Officer’s remark that the money was being
seized.

¶5     Prior to trial, Defendant’s counsel filed a motion to
suppress any and all evidence resulting from the traffic stop.
Defendant’s counsel predicated this motion on the argument
that Officer had “illegally detained, searched, and arrested”
Defendant in violation of the Fourth Amendment to the United
States Constitution. Defendant made no argument based on the
Fifth Amendment, and specifically no argument that his
incriminating statements should be suppressed due to the
absence of Miranda warnings. After an evidentiary hearing,
Defendant’s counsel asked for leave to file a memorandum
supporting the motion, which the court granted. However,
Defendant’s counsel did not ever file any such memorandum,
and later opted to voluntarily withdraw the motion to suppress.

¶6    After trial, a jury convicted Defendant of two counts of
possession of a controlled substance and one count of possession
of drug paraphernalia. Defendant appeals, and asks us to review



20160468-CA                     3               2018 UT App 70
                           State v. Lantz


one issue: whether his trial counsel rendered ineffective
assistance by failing to press a motion to suppress. 2 When a
defendant asserts, for the first time on appeal, that his trial
counsel was ineffective, “there is no lower court ruling to review
and we must determine whether the defendant was deprived of
the effective assistance of counsel as a matter of law.” State v.
Tirado, 2017 UT App 31, ¶ 10, 392 P.3d 926.

¶7       To succeed on a claim that counsel was constitutionally
ineffective, Defendant “must show: (1) that counsel’s
performance was objectively deficient, and (2) a reasonable
probability exists that but for the deficient conduct defendant
would have obtained a more favorable outcome at trial.” State v.
Clark, 2004 UT 25, ¶ 6, 89 P.3d 162. To satisfy the first element,
Defendant “must overcome the strong presumption that [his]
trial counsel rendered adequate assistance by persuading the
court that there was no conceivable tactical basis for counsel’s
actions.” Id. (alteration in original) (citations and internal
quotation marks omitted). Trial counsel is given “wide latitude
in making tactical decisions,” and courts “will not question such
decisions unless there is no reasonable basis supporting them.”
Id. (citation and internal quotation marks omitted). To satisfy the
second element, Defendant must demonstrate that “‘any
deficiencies in counsel’s performance [were] prejudicial to the
defense.’” State v. Mohamud, 2017 UT 23, ¶ 14, 395 P.3d 133
(alteration in original) (quoting Strickland v. Washington, 466 U.S.
668, 692 (1984)).


2. While Defendant purports to also raise the issue of whether
the jury properly convicted him, all of Defendant’s arguments on
that issue appear to relate to whether Defendant was prejudiced
by his trial counsel’s alleged ineffective assistance. We therefore
construe his “second issue” to actually be an argument
concerning the prejudice element of the ineffective assistance
analysis.




20160468-CA                     4                 2018 UT App 70
                          State v. Lantz


¶8     As to the first element, Defendant contends that his trial
counsel’s performance was deficient because his trial counsel did
not submit a memorandum in support of the motion to suppress.
Defendant maintains that this action constituted “neglect” rather
than “a strategic decision” because “there was no action of any
kind taken to further or withdraw the [m]otion.” Defendant also
appears to argue that his trial counsel’s performance was
deficient because his trial counsel moved only to suppress all
evidence resulting from the traffic stop, instead of specifically
moving to suppress Defendant’s “confession.” While it is not
entirely clear which of his statements Defendant considers to
have been his “confession,” Defendant seeks to bolster the
assertion that his trial counsel should have moved to suppress it
by alleging for the first time on appeal that Defendant was not
Mirandized prior to the “confession.” We are unpersuaded.

¶9      First, we note that Defendant is mistaken as to the actions
taken by his trial counsel. In fact, Defendant’s trial counsel
affirmatively withdrew the motion to suppress. Further, to the
extent Defendant’s arguments can be read as asserting that his
trial counsel should not have withdrawn the motion, Defendant
does not argue that the motion to suppress would have been
granted had it not been withdrawn. The motion to suppress that
counsel filed (and later withdrew) rested on the assertion that
Officer had violated Defendant’s rights guaranteed by the
Fourth Amendment, but Defendant makes no argument
concerning the Fourth Amendment on appeal. Because
Defendant does not set forth any facts or law on appeal
supporting the proposition that his Fourth Amendment motion
to suppress would have been successful, a thorough review of
that proposition would require this court to conduct extensive
independent research. Accordingly, the issue is inadequately
briefed. See State v. Turner, 2012 UT App 189, ¶ 29, 283 P.3d 527
(stating that “[a]n issue is inadequately briefed when the overall
analysis is so lacking as to shift the burden of research and
argument to the reviewing court” (citation and internal



20160468-CA                     5                2018 UT App 70
                           State v. Lantz


quotation marks omitted)). Thus, Defendant has not shown that
his trial counsel’s decision to withdraw the motion to suppress
was objectively deficient.

¶10 Instead of advancing the argument that his Fourth
Amendment motion would have succeeded, Defendant appears
to argue instead that his trial counsel should have filed a
separate motion to suppress. This separate motion, as Defendant
envisions it, would have prevented his “confession” from being
introduced as evidence, because Defendant offered it “without
[receiving] the Miranda warning.” However, Defendant still has
not demonstrated that his trial counsel’s performance was
objectively deficient, because the factual premise underlying any
Miranda motion is that a defendant was never given Miranda
warnings, and that factual premise is unsupported in the record.

¶11 Indeed, there is no evidence indicating that Defendant did
not receive Miranda warnings prior to his “confession.” No
witness was asked about the presence or absence of Miranda
warnings during either of the two evidentiary proceedings that
took place before the trial court. Thus, the record is simply
devoid of any evidence that Miranda warnings were not given.

¶12 In such circumstance, we might expect an appellant to
obtain an affidavit from a witness—say, Defendant—averring
that no Miranda warnings were given, and asking us to remand
the case to the trial court to enter findings of fact “necessary for
the appellate court’s determination of a claim of ineffective
assistance of counsel.” Utah R. App. P. 23B. However, Defendant
has not filed a rule 23B motion, much less submitted one
supported by an affidavit from any witness averring that
Miranda warnings were not given. Under these circumstances,
“[i]t should go without saying that the absence of evidence
cannot overcome the strong presumption that counsel’s conduct
[fell] within the wide range of reasonable professional
assistance.” State v. Gerber, 2015 UT App 76, ¶ 14, 347 P.3d 852



20160468-CA                     6                 2018 UT App 70
                          State v. Lantz


(second alteration in original) (citations and internal quotation
marks omitted). Indeed, a defendant “cannot meet his burden by
merely pointing out what counsel did not do; he must bring
forth the evidence that would have been available in the absence
of counsel’s deficient performance.” State v. Lee, 2014 UT App 4,
¶ 12, 318 P.3d 1164. Defendant has not done so here.
Accordingly, Defendant has not established that his trial
counsel’s performance was objectively deficient.

¶13 Moreover, we note that Defendant also has not
demonstrated that the alleged deficiencies in his trial counsel’s
performance were prejudicial to his defense. Defendant alleges
only that “had the jury not had [Defendant’s] confession before
it, there is a reasonable belief that the jury could have reached
reasonable doubt as to [Defendant’s] guilt.” However, even if we
assume that all of Defendant’s statements to Officer were
suppressed, the evidence would still have clearly shown that
Defendant was apprehended, with a large amount of cash, in a
vehicle he owned and in which officers located
methamphetamine and marijuana, with a Driver who testified
that Defendant and Driver had recently been using marijuana.
We do not see in this context how the omission of Defendant’s
statements to Officer would have altered the outcome at trial. See
Clark, 2004 UT 25, ¶¶ 5, 9 (holding that a defendant did not
receive ineffective assistance of counsel when trial counsel failed
to challenge certain trial testimony because “the State presented
overwhelming evidence of [the] defendant’s guilt”).
Accordingly, Defendant also has not met his burden to
demonstrate that any allegedly deficient performance rendered
by his trial counsel prejudiced his defense.

¶14   Affirmed.




20160468-CA                     7                2018 UT App 70